Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
	Response to Arguments
Regarding 35 USC § 112.
Applicant argues:
Various claims stand interpreted under 35 U.S.C. § 112(f). In particular, the FOA asserts that the claim limitations "detection component" and "allocation component" invoke 35 U.S.C. § 112(f) because the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Applicant hereby amends the claims to replace the detection component with at least one sensor, and remove the allocation component. These claim limitations as amended therefore recite sufficient structure, material, or acts to entirely perform the recited function. 
Accordingly, Applicant respectfully submits that the claims should not be interpreted under 35 U.S.C. § 112(f). 
5 
Examiner replies that:
Interpretation withdrawn.
Applicant argues:
Claims 1-13, 15, and 16 stand rejected under 35 U.S.C. 112(b) as allegedly being indefinite. In particular, the FOA asserts that, in association with the claim limitations "detection component" and "allocation component," the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
As discussed in the Examiner Interview, Applicant hereby amends the claims to replace the detection component with at least one sensor (supported in at least paragraphs [0017], [0030], and [0050] of the as-filed specification), and remove the allocation component. Therefore, the claims are definite. 
Accordingly, Applicant respectfully submits that the rejection of claims 1-13, 15, and 16 under 35 U.S.C. 112(b) is overcome and requests that the rejection be withdrawn. 
Examiner replies that:
Withdrawn.
Regarding 35 USC § 102/103.
Applicant argues:
Webb describes an "electronic meter cluster system for a vehicle" (see Abstract). In particular, Webb discloses a display screen 22 with a meter 50 to convey vehicle speed (see FIG. 2 and paragraph [0021]). Further, Webb discloses that the display screen 22 displays a graphic 70 at the center of the meter 50, and that the size of the graphic 70 can be increased as the speed of the vehicle 12 increases (see paragraph [0023]). However, the display screen 22, graphic 70, and functionality thereof as disclosed in Webb is not comparable to the claimed features of amended claim 1. 
In particular, Webb discloses that the graphic 70 "can be or include any suitable picture or photograph, or may be a colored area of the display screen 22" (see paragraph [0023]; emphasis added). In contrast, amended claims 1 and 19 recite that the 6 Application No. 16/612,432Docket No.: 33094/54988Amendment dated September 20, 2022Reply to Office Action of May 23, 2022representation of the current value of the parameter is a number representation. Merely as an example, if the parameter is a speed of a vehicle and a vehicle travels at 60 km/h (i.e., the current value of the parameter or the current speed), the number representation of the current speed is the number "60". Additionally, if the vehicle increases its speed to 90 km/hr, the size of the displayed (i.e., current) speed increases accordingly (i.e., the speed 90 km/hr is displayed larger than when the speed is 60 km/hr, and the number representation of the current speed is the number "90"). Indeed, because Webb merely discloses that the graphic 70 is a picture, photograph, or colored area, Webb is silent on the graphic 70 being a number representation. 
Examiner replies that:
Applicants arguments are not found persuasive. The graphic 70 is used to “direct the driver’s attention to the meter” (Webb [0023]) and increases size with speed. Webb also teaches as the speed increases, the size of the numerals increases (Webb [0023]-[0024]). The numerals 52 combined with the needle 60 are the speed representation which is increased in size with speed.
Applicant argues:
Further, although Webb additionally discloses a plurality of numerals 52 and tick marks 54 at and between the numerals 52, as well as a needle 60 that points to and between the numerals 52 and represents the speed of the vehicle (see paragraph [0021]), none of these components is a number representation of a current value of a parameter (e.g., speed) that increases as the current value of the parameter increases. 
Examiner replies that:
Applicants arguments are not found persuasive. Numerals are a number representation. Webb uses numerals combined with a needle pointing to the current number to show the current speed. The claim requires a number representation, but that does not exclude a number plus needle. Webb increases the size of the numeral based on speed (Webb [0023]-[0024]).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-3, 6-7, 9, 12-13, 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb U.S. Patent/PG Publication 20180162225 in view of Kuno U.S. Patent/PG Publication 20080309475.
Regarding claim 1:
A system for displaying representations of parameters associated with operation of a vehicle comprising, (Webb Abstract: An electronic meter cluster system for a vehicle.)
At least one sensor configured to detect, a current value of a parameter associated with operation of the vehicle; (Webb [0020] The meter control module 20 is configured to receive inputs from a navigation module 26 and a vehicle speed sensor 28, as explained herein.)
allocating, based on the current value of the parameter, a size for a number representation of the current value of the parameter, wherein the size for the number representation increases as the current value of the parameter increases; and (Webb [0023] In the example of FIG. 3A, as the vehicle speed increases, the meter control module 20 is configured to control the display screen 22 to decrease the number of tick marks 54 between the numerals 52, and increase the size of the numerals 52 (compare FIG. 2 to FIG. 3A, for example). […] The meter control module 20 is configured to increase the size of the graphic 70 and/or change the color thereof as the speed of the vehicle 12 increases.)(Webb [0024] With reference to FIG. 3B, as the speed of the vehicle 12 increases further, the meter control module 20 is configured to control the display screen 22 to further increase the size of the numerals 52)
a digital display configured to display the number representation of the current value of the parameter in the size that was determined. (Webb [0025]  Further, the meter control module 20 can control the display screen 22 to at least one of increase the size and brightness of the graphic 70, and/or change the color of the graphic 70. The meter control module 20 may also control the display screen 22 to change the graphic 70, such as change the picture displayed when the graphic 70 is a picture, such as a photograph.) since the representation of the speed includes a number.
Webb discloses the above elements in several embodiments (Fig. 2, 3A, 3B, 3C, 4A, 4B, 5).  With the embodiments being disclosed in a single reference, one of ordinary skill in the art at the time of the filing of the invention being aware of one embodiment would also have been aware of the others, and it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed combined into a single arrangement.
Webb discloses a number representation as describe above. However, for the purposes of compact prosecution and for further clarity, in a related field of endeavor, Kuno teaches:
a number representation of the current value of the parameter (Kuno [0093] Alternatively, as shown in FIG. 17, only the display size of the digit image indicating the speed indication value of the digital speed meter 504D may be set the same in the first and second display modes and the font of the digit image may be differentiated between the first and second display modes. In the example of FIG. 17, the digit image is displayed in the normal font in the first display mode and is displayed in the bold face (upper one in FIG. 17) or in italics (lower one in FIG. 17) in the second display mode. The display state around the digital speed meter 504A largely changes between the first display mode and the second display mode also because of the erasure of the pointer type analog speed meter 504A. Accordingly, there is a possibility that the visually recognized dimensions look different due to optical illusion even when the sizes of the digit images are the same. Therefore, in the example, for fine adjustment, the display size of the digit image may be slightly differentiated between the first and second display modes. Moreover, in the second display mode in which the speed is indicated only by the digital speed meter 504D, the display size of the digit image may be set larger in the second display mode than in the first display mode for achieving emphasis.) 
Therefore, it would have been obvious before the effective filing date of the claimed invention to use a number representation as taught by Kuno. The rationale for doing so would have been that Webb already teaches using numbers with varying sizes, and Kuno teaches switching between an analog and numeric versions both showing numbers, where all are merely different aesthetic forms of showing the speed of the vehicle. Therefore it would have been obvious to combine Kuno with Webb to obtain the invention.
Regarding claim 2:
 The system according to claim 1, has all of its limitations taught by Webb. Webb further teaches  wherein the digital display is a display device of a tachometer, (Webb [0021] With reference to FIG. 2, the display screen 22 includes at least one meter 50. The meter 50 can be any suitable meter for conveying any suitable information to the driver of the vehicle 12, such as vehicle speed, engine speed, fuel level, engine temperature, etc.).
and wherein the parameter is a speed of the vehicle (Webb [0023] The meter control module 20 is configured to increase the size of the graphic 70 and/or change the color thereof as the speed of the vehicle 12 increases.)
Regarding claim 3:
 The system according to claim 1, has all of its limitations taught by Webb. Webb further teaches  according to claim  wherein the at least one sensor is further configured to detect at least one state parameter of the vehicle or of [[the]] a set of surroundings  of the vehicle, wherein a size and/or a color parameter is allocated  based on the at least one state parameter. (Webb [0023] The meter control module 20 is configured to increase the size of the graphic 70 and/or change the color thereof as the speed of the vehicle 12 increases.) wherein the state is the speed. (Webb [0027] The meter control module 20 can thus advantageously direct the driver's attention to the meter 50 to inform the driver that he or she is about to, or has, exceeded the speed limit by configuring the meter 50 in the manner described above in the description of FIGS. 3B and 4A, for example. The meter control module 20 is also configured to operate the display screen 22 to highlight the numeral 52 corresponding to the speed limit of the road that the vehicle 12 is traveling on.) wherein the state is whether the drive is over/under the speed limit.
Regarding claim 6:
 The system according to claim 3, has all of its limitations taught by Webb. Webb further teaches  characterized in that the state parameter relates to the equipment with which the vehicle is fitted (Webb [0023] The meter control module 20 is configured to increase the size of the graphic 70 and/or change the color thereof as the speed of the vehicle 12 increases.)(Webb [0027] The meter control module 20 can thus advantageously direct the driver's attention to the meter 50 to inform the driver that he or she is about to, or has, exceeded the speed limit by configuring the meter 50 in the manner described above in the description of FIGS. 3B and 4A, for example. The meter control module 20 is also configured to operate the display screen 22 to highlight the numeral 52 corresponding to the speed limit of the road that the vehicle 12 is traveling on.) since speed sensors and gps are equipment fitted to the vehicle.
Regarding claim 7:
 The system according to claim 3, has all of its limitations taught by Webb. Webb further teaches  characterized in that the state parameter relates to speed limits that apply and/or traffic signs that are located in the region of the vehicle (Webb [0027]  for example. The meter control module 20 is also configured to operate the display screen 22 to highlight the numeral 52 corresponding to the speed limit of the road that the vehicle 12 is traveling on.)
Regarding claim 9:
 The system according to any claim 3, has all of its limitations taught by Webb. Webb further teaches  wherein the state parameter is the time for which the vehicle has been travelling (Webb [0025] With reference to FIG. 3C, when the speed of the vehicle 12 increases still further, as measured by the vehicle speed sensor 28, and the speed is maintained at or near such an elevated level for a predetermined period of time, the meter control module 20 is configured to control the display screen 22 to display a number of small or precise tick marks 80 near the needle 60 on opposite sides thereof to help the driver read the vehicle speed off of the meter 50 and provide the driver with a more precise speedometer reading.) since the time period is not specifically defined, for example it does not have to be from when the vehicle was most recently turned on.
Regarding claim 12:
 The system according to claim 1, has all of its limitations taught by Webb. Webb further teaches  wherein a the color depth for the number representation of the current value of the parameter is determined based on the current value of the parameter (Webb [0023] The meter control module 20 is configured to increase the size of the graphic 70 and/or change the color thereof as the speed of the vehicle 12 increases.) 
Regarding claim 13:
 The system according to claim 1, has all of its limitations taught by Webb. Webb further teaches  wherein digital display is further configured to change the size  for the number representation when the current value of the  parameter  reaches or exceeds a limit value. (Webb [0024] With reference to FIG. 3B, as the speed of the vehicle 12 increases further, the meter control module 20 is configured to control the display screen 22 to further increase the size of the numerals 52, no longer display the tick marks 54, and if the graphic 70 is included, increase the size of the graphic 70 and/or change the color thereof (compare FIGS. 3A and 3B, for example). As a result, the driver's attention will be further directed to the meter 50, and the larger numerals 52 will advantageously make it easier for the driver to read the meter 50.).
Regarding claim 15:
 The vehicle according to claim 1, has all of its limitations taught by Webb. Webb further teaches  wherein the vehicle is a motor vehicle (Webb Abstract: An electronic meter cluster system for a vehicle.)
Regarding claim 17:
 (New) The system according to claim 1, has all of its limitations taught by Webb. Webb further teaches  wherein at least one of a color or a background for the number representation of the current value of the parameter is determined based on the current value of the parameter (Webb [0023] The meter control module 20 is configured to increase the size of the graphic 70 and/or change the color thereof as the speed of the vehicle 12 increases.)
Regarding claim 18:
 (New) The system according to claim 17, has all of its limitations taught by Webb. Webb further teaches  wherein the digital display is configured to display the representation of the current value of the number parameter in the size and in at least one of the color or the background that was determined (Webb [0023] The meter control module 20 is configured to increase the size of the graphic 70 and/or change the color thereof as the speed of the vehicle 12 increases.)
Regarding claim 19:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Claim(s) 4-5, 8, 11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb U.S. Patent/PG Publication 20180162225 in view of Kuno U.S. Patent/PG Publication 20080309475 and Ricci U.S. Patent/PG Publication 20130145360.
Regarding claim 4:
 The system according to claim 3, has all of its limitations taught by Webb in view of Kuno. Webb in view of Kuno does not expressly disclose brightness data. In a related field of endeavor, Ricci teaches:
wherein the state parameter is the ambient brightness of the vehicle (Ricci [0094] travel applications (e.g., applications providing the operator with booking or reservation information, traffic information, fuel pricing information, point-of-interest information, and the like) [0016] Vehicle state, configuration, and/or operation can be determined based on one or types of sensed information received from one or more vehicle sensors. Examples of sensed information include one or more of the following: […] ambient lighting)
Therefore, it would have been obvious before the effective filing date of the claimed invention to have brightness data as taught by Ricci. The rationale for doing so would have been that it is a simple substitution of data being displayed, where Webb discloses a dashboard (Fig. 2-5) of a vehicle which performs aesthetic changes to displayed data based on sensor data, and Ricci has a dashboard that includes additional sensor information, where the end result is still a dashboard showing the user vehicle information. Therefore it would have been obvious to combine Ricci with Webb in view of Kuno to obtain the invention.
Regarding claim 5:
 The system according to claim 3, has all of its limitations taught by Webb in view of Kuno. Webb in view of Kuno does not expressly disclose weather. In a related field of endeavor, Ricci teaches:
wherein the state parameter is related to the weather conditions to which the vehicle is exposed (Ricci [0094] weather information-related applications (to provide local, national, and/or international weather information, such as forecasts, radar images, social networking applications, road conditions, and current weather conditions))
Therefore, it would have been obvious before the effective filing date of the claimed invention to have weather data as taught by Ricci. The rationale for doing so would have been that it is a simple substitution of data being displayed, where Webb discloses a dashboard (Fig. 2-5) of a vehicle which performs aesthetic changes to displayed data, and Ricci has a dashboard that includes additional information, where the end result is still a dashboard showing the user vehicle information. Therefore it would have been obvious to combine Ricci with Webb in view of Kuno to obtain the invention.
Regarding claim 8:
 The system according to claim 3, has all of its limitations taught by Webb in view of Kuno. Webb in view of Kuno does not expressly disclose traffic data. In a related field of endeavor, Ricci teaches:
wherein the state parameter relates to road users that are present in the region of the vehicle (Ricci [0094] travel applications (e.g., applications providing the operator with booking or reservation information, traffic information, fuel pricing information, point-of-interest information, and the like))
Therefore, it would have been obvious before the effective filing date of the claimed invention to have traffic data as taught by Ricci. The rationale for doing so would have been that it is a simple substitution of data being displayed, where Webb discloses a dashboard (Fig. 2-5) of a vehicle which performs aesthetic changes to displayed data, and Ricci has a dashboard that includes additional information, where the end result is still a dashboard showing the user vehicle information. Therefore it would have been obvious to combine Ricci with Webb in view of Kuno to obtain the invention.
Regarding claim 11:
 The system according to claim 3, has all of its limitations taught by Webb in view of Kuno. Webb in view of Kuno does not expressly disclose battery data. In a related field of endeavor, Ricci teaches:
characterized in that the state parameter is the state of charge of a battery of the vehicle (Ricci [0094] The application store 460 includes plural applications 464a, 464b, . . . . The applications 464 can be any higher level software that executes particular console functionality for the user. Applications 464 can include programs such as vehicle control applications (e.g., sensed information display icons (such as in the form of dials, gauges, and the like (e.g., odometer, speedometer, oil pressure, tacometer, battery voltage, tire pressure, gas tank level, engine temperature, indoor/outdoor temperature, trip computers, vehicle/component status reporting, maintenance tire pressure, vehicle/component performance monitoring, and other vehicle-related (sensed) information))
Therefore, it would have been obvious before the effective filing date of the claimed invention to have battery data as taught by Ricci. The rationale for doing so would have been that it is a simple substitution of data being displayed, where Webb discloses a dashboard (Fig. 2-5) of a vehicle which performs aesthetic changes to displayed data, and Ricci has a dashboard that includes additional information, where the end result is still a dashboard showing the user vehicle information. Therefore it would have been obvious to combine Ricci with Webb in view of Kuno to obtain the invention.
Regarding claim 16:
 The system according to claim 6, has all of its limitations taught by Webb in view of Kuno. Webb in view of Kuno does not expressly disclose tire data. In a related field of endeavor, Ricci teaches:
wherein the state parameter relates to the type of vehicle tires (Ricci [0094] The application store 460 includes plural applications 464a, 464b, . . . . The applications 464 can be any higher level software that executes particular console functionality for the user. Applications 464 can include programs such as vehicle control applications (e.g., sensed information display icons (such as in the form of dials, gauges, and the like (e.g., odometer, speedometer, oil pressure, tacometer, battery voltage, tire pressure, gas tank level, engine temperature, indoor/outdoor temperature, trip computers, vehicle/component status reporting, maintenance tire pressure, vehicle/component performance monitoring, and other vehicle-related (sensed) information)) where “type” may be a category, such as low tire pressure type, high tire pressure type, maintenance required type, no maintenance required type, etc.
Therefore, it would have been obvious before the effective filing date of the claimed invention to have traffic data as taught by Ricci. The rationale for doing so would have been that it is a simple substitution of data being displayed, where Webb discloses a dashboard (Fig. 2-5) of a vehicle which performs aesthetic changes to displayed data, and Ricci has a dashboard that includes additional information, where the end result is still a dashboard showing the user vehicle information. Therefore it would have been obvious to combine Ricci with Webb in view of Kuno to obtain the invention.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb U.S. Patent/PG Publication 20180162225 in view of Kuno U.S. Patent/PG Publication 20080309475 and Steiner U.S. Patent/PG Publication 20150338917.
Regarding claim 10:
 The system according to claim 3, has all of its limitations taught by Webb in view of Kuno. Webb in view of Kuno does not expressly disclose  driver gaze, although they teach directing the drivers attention (Webb [0023] To direct the driver's attention to the meter 50, the meter control module 20 may also control the display screen 22 to display a graphic 70 at a center of the meter 50, or at any other suitable position.). In a related field of endeavor, Kim teaches:
wherein the state parameter is the direction in which the driver of the vehicle is looking (Steiner [0118] an electronic device installed in a vehicle or in a vehicular dashboard (e.g., an on-board or off-board navigation device or mapping device or GPS-based device or other vehicular device))( Steiner [0163]  The following discussion describes some demonstrative features of the present invention, that may be implemented by using a system with a continuous recording/monitoring module 409 of brainwaves or other bodily signals; for example: systems that continuously collects inputs (from Microphone, EEG, Brain Waves, GPS, Thermometer, sweat level, heartbeat, or the like)may generate information, warnings or alerts to the user when the array of data suggest such information or alert is relevant.)( Steiner [0190]  the system may track and monitor an array of inputs: brainwaves, eyes movements, head position, or the like.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to track where the driver is looking as taught by Steiner. The motivation for doing so would have been to provide alerts (Steiner [0163]). Therefore it would have been obvious to combine Steiner with Webb in view of Kuno to obtain the invention.
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616